 In the Matter of THECONNOR LUMBER AND LAND Co.andINTERNA-TIONAL WOODWORKERS OF AMERICA, LOCALNo.125, CIOCase No. 18-R-799.-Decided September 15, 1943Mr. 0. S. Hoebreckx, of Laona, TVis.,for the Company.Messrs. Edward J. LambertandHenry Strauch,of Laona, Wis., forthe Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Woodworkers of America,Local No. 125, affiliated with the C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The Connor Lumber and Land Co.,Laona,Wisconsin, herein called the Company, the National Labor.Relations Board provided for an appropriate hearing upon due noticebefore Robert R. Rissman, Trial Examiner. Said hearing was heldat Laona, Wisconsin, on August 30, 1943.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.The Trial Examiner's rulings made-at the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYtThe Connor Lumber and Land Co. is a Wisconsin corporation, hav-ing its principal office and place of business at Laona, Wisconsin. TheCompany is engaged in the manufacture, sale, and distribution oflumber and wood products, including furniture and lumber byproducts.The present proceeding involves the Company's operations at Laona,Wisconsin.During the period from September 1, 1941 to August 31,52 N. L. B. B., No. 110.641 642DECISIONSOF NA!TION'AL LABOR RELATION'S BOARD1942, the Company received 191,544 tons of logs and lumber at itsLaona, Wisconsin, operations, 10,868 tons of which were received fromplaces outside the State of Wisconsin.During the same period, the.Company shipped 73,411 tons of finished products from its Laona op-erations, 49,416 tons of which were shipped to places outside the StateofWisconsin.The Company admits that it is engaged in commercewithin the meaning, of the National Labor Relations Act.II.THE-ORGANIZATION INVOLVEDInternationalWoodworkers of America, Local No. 125, affiliatedwith the Congress of Industrial Organizations, is a labor organization,admitting to membership employees of the Company.-III.THE QUESTIONS CONCERNING REPRESENTATIONOn July 27, 1943, the Union requested recognition as bargainingrepresentative for the production and maintenance employees in CampsNumbers 43 and 44 of the Company's Laona operations.The Com-pany refused to grant such recognition unless and until the Union wascertified by the Board.A statement of the Regional Director, introduced into evidence, in-dicates that the Union represents a substantial number of employeesin the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning'the representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all employees of the Company employed at Camp No. 43, nearCrandon, Wisconsin, and Camp No. 44, near Newald, Wisconsin, ex-cluding clerical employees, timekeepers, camp foremen, saw-bosses,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute ^ unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES,We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-3The Regional Director's statement shows that the Union submitted 100 applicationcards, 58 of which bear apparently genuine signatures and names of persons on theCompany's pay roll of August 1, 1943.The Union also submitted a petition signed by 29personsThe names of 13 persons on the petition also appear on the Company's payroll of August 1, 1943.There are 148 employees in the appropriate unit. THE -CONNOR LUMBER AND LANDCo.643;ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in said.Direction.DIRECTION OF ELECTION .By virtue of and pursuant to the power vested in the National Labor-Relations Board by Section 9 (c) of the National Labor Relations.Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby-DrxECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Connor Lum-.ber and Land Co., Laona, Wisconsin, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days.from the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, who.were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vocation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by International Wood--workers of America, Local No. 125, affiliated with the C. I. 0., for thepurposes of collective bargaining.k549875-44-vol. 52-42